DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 5/26/20 and 12/17/20.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “reflecting layer [that is] is located at a same level as one of the plurality of circuit layers closest to the semiconductor substrate” (from claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soda (U.S. 2014/0111663 A1).
Regarding claim 1, Soda discloses an image sensor comprising: 
A semiconductor substrate (SUB, Fig. 1B), comprising a first (bottom) surface and a second (top) surface opposite to each other ([0023]), wherein the semiconductor substrate comprises a plurality of sensing pixels (PX, Fig. 1B) arranged in an array, and each of the plurality of sensing pixels comprises a plurality of photosensitive elements (101, Fig. 1B) ([0024]); 
A plurality of micro-lenses (ML, Fig. 1B), located over (as in “overlapping”) the first surface of the semiconductor substrate ([0026]); 
A plurality of color filters (CF, Fig. 1B), located between the semiconductor substrate (SUB, Fig. 1B) and the plurality of micro-lenses (ML, Fig. 1B) ([0026]);
An interconnection structure (107, 109, 110, Fig. 1B), located over the second surface of the semiconductor substrate and electrically coupled to the plurality of photosensitive elements ([0028]-[0029]); and 
A reflecting layer (113, Fig. 1B), located between the interconnection structure and the plurality of photosensitive elements and configured to reflect all or a portion of light passing through the plurality of photosensitive elements back to the plurality of photosensitive elements ([0029]), 
Wherein the interconnection structure (107, 109, 110, Fig. 1B) comprises a plurality of circuit layers (109, 110, Fig. 1B) stacked alternately, and the reflecting layer (113, Fig. 1B) is located at a same level as one of the plurality of circuit layers (109, 110, Fig. 1B) closest to the semiconductor substrate ([0029], [0035]).
Regarding claim 2, Soda discloses the reflecting layer (113, Fig. 1B) is electrically disconnected from the plurality of photosensitive elements ([0028]-[0029]).
Regarding claim 3, Soda discloses the reflecting layer (113, Fig. 1B) comprises a metal layer ([0029]).
Regarding claim 4, Soda discloses the reflecting layer (113, Fig. 1B) is coupled to a power voltage or a grounding voltage ([0029]).
Regarding claim 5, Soda discloses the reflecting layer (113, Fig. 1B) extends continuously in a direction parallel to the semiconductor substrate (SUB, Fig. 1B), and orthographic projections of the plurality of photosensitive elements on the reflecting layer are located within a range of the reflecting layer ([0029]).
Regarding claim 6, Soda discloses the reflecting layer (113, Fig. 1B) comprises a plurality of separated reflecting blocks ([0023]), and an orthographic projection of each of the plurality of photosensitive elements on the reflecting layer is respectively located within a range of each of the plurality of reflecting blocks ([0029], [0023]).
Regarding claim 7, Soda discloses the reflecting layer (113, Fig. 1B) and the plurality of circuit layers (109, 110, Fig. 1B) comprise a same material ([0035]).
Regarding claim 8, Soda discloses the semiconductor substrate (SUB, Fig. 1) further comprises a plurality of isolation structures, and the plurality of isolation structures isolate the plurality of photosensitive elements from each other ([0026]).
Regarding claim 9, Soda discloses the plurality of color filters (CF, Fig. 1B) comprise a red light filter, a green light filter and a blue light filter ([0026], [0044]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        2/8/2022